Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-20 are pending in the instant application and are examined in this Office Action.
Specification
2.	The specification is objected to because on page 49 there are “XXXX”s where there should be accession numbers, and there are "[date]"s where there should be dates of deposit.  
					Claim Interpretation
3.	 In claims 1, the recitation “A seed of hybrid maize variety X85P995" is interpreted as a seed to produce hybrid maize variety X85P995 plant rather than a seed produced by hybrid maize variety X85P995 plant. In claim 2, the recitation “at least one cell of hybrid maize variety X85P995” is interpreted as a somatic cell of hybrid maize variety X85P995.  In claim 17, the recitation “at least one F1 hybrid maize variety X85P995 cell” is interpreted as a somatic cell of converted F1 hybrid maize variety X85P995. Applicants are required to traverse such interpretation if Applicants disagree on such interpretation.

						Claim Objection



Deposit of Biological Material

This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, the recitation “wherein representative seed of varieties PH4358 and PH48VD have been deposited under ATCC Accession numbers PTA-XXXX and PTA-XXXX, respectively” renders the claim indefinite. It is unclear the deposited seeds are representative to maize variety PH4358 or PH48VD, respectively,   or maize variety PH4358 or PH48VD further comprising a single locus conversion. Further, for converted plant, the specification, on pg 11, paragraph 8, defines “Locus conversion” as follows:
LOCUS CONVERSION or TRAIT CONVERSION: A locus conversion refers to plants within a variety that have been modified in a manner that retains the overall genetics of the variety and further comprises one or more loci with a specific desired trait. Such as male sterility, insect control, disease control or herbicide tolerance. Examples of single locus conversions include mutant genes, transgenes, gene-edited alleles/genes, and native traits finely mapped to a single locus. One or more locus conversion traits may be introduced into a single corn variety.



			


Summary
No claim is allowed. However the claims are free of the prior art for the failure of the prior art to teach or fairly suggest the maize hybrid 
The closest prior art is US patent No. 10,219,471 drawn to maize hybrid X95M194 having same anther, glume, cob and silk color. However X95M194 has distinct Aleurone color and genetic background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/Primary Examiner, Art Unit 1662